                     Case 13-06894                 Doc 226            Filed 11/19/18 Entered 11/19/18 15:46:20                                      Desc Main
                                                                       Document     Page 1 of 30




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                          UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF ILLINOIS
                                                                  EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   Buttonwood Group Trading, LLC                                                   §           Case No. 13-06894
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    02/22/2013 . The undersigned trustee was appointed on .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $          2,125,091.55

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                         0.00
                                                     disbursement
                                                     Administrative expenses                                                   1,104,629.23
                                                     Bank service fees                                                            41,124.59
                                                     Other payments to creditors                                                       0.00
                                                     Non-estate funds paid to 3rd Parties                                              0.00
                                                     Exemptions paid to the debtor                                                     0.00
                                                     Other payments to the debtor                                                      0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $             979,337.73

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 13-06894                  Doc 226           Filed 11/19/18 Entered 11/19/18 15:46:20                                      Desc Main
                                                          Document     Page 2 of 30




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 10/31/2013 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 87,002.75 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 81,234.36 , for a total compensation of $ 81,234.36 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 4,571.57 , and now
      requests reimbursement for expenses of $ 0.00 , for total expenses of $ 4,571.57 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/29/2018                                     By:/s/Robert S. Rosenfeld
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                               Page:       1
                                        Case 13-06894        Doc 226    Filed 11/19/18 Entered 11/19/18 15:46:20                                    Desc Main
                                                                                    FORM 1
                                                               INDIVIDUALDocument      Page
                                                                          ESTATE PROPERTY    3 of 30AND REPORT
                                                                                           RECORD
                                                                                          ASSET CASES
                                                                                                                                                                                                Exhibit A
Case No:              13-06894                         DLT    Judge:        Deborah L. Thorne                            Trustee Name:                      Robert S. Rosenfeld
Case Name:            Buttonwood Group Trading, LLC                                                                      Date Filed (f) or Converted (c):   02/22/2013 (f)
                                                                                                                         341(a) Meeting Date:               08/08/2013
For Period Ending:    10/29/2018                                                                                         Claims Bar Date:                   10/31/2013


                                   1                                       2                            3                             4                          5                             6

                         Asset Description                               Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                  Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                         Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                   Exemptions,                                                                               Assets
                                                                                                 and Other Costs)

  1. Funds turned over from interim trustee (Note 1)                           346,000.47                   117,119.11                                               117,119.11                          FA
  2. Refund                                                                          689.16                  Unknown                                                      689.16                         FA
  3. Miscellaneous receivables                                                       408.00                  Unknown                                                      408.00                         FA
  4. Retainer                                                                   41,490.07                    Unknown                                                  41,490.07                          FA
  5. CME Seats                                                                  Unknown                      Unknown                                                 451,000.00                          FA
  6. Certificate of Deposit-Lakeside Bank                                       21,917.95                    21,917.95                                                22,010.90                          FA
  7. Ciena Optical Gear Equipment                                               Unknown                      Unknown                                                         0.00                        FA
  8. Preference Recovery-Charlesworth (u)                                              0.00                 825,000.00                                               825,000.00                          FA
  9. Preference Recovery - Teicher (u)                                                 0.00                  17,500.00                                                17,500.00                          FA
 10. Settlement recovery - Cogent (u)                                                  0.00                   5,621.38                                                 5,621.38                          FA
 11. Preference Recovery - Ozbek (u)                                                   0.00                  20,000.00                                                20,000.00                          FA
 12. Preference Recovery - Wang (u)                                                    0.00                  40,000.00                                                40,000.00                          FA
 13. Preference Recovery - Veselica (u)                                                0.00                  55,000.00                                                55,000.00                          FA
 14. Preference Recovery - Frishberg (u)                                               0.00                  25,000.00                                                25,000.00                          FA
 15. Preference Recovery - Geng (u)                                                    0.00                  45,000.00                                                45,000.00                          FA
 16. Preference Recovery - Srinivasan (u)                                              0.00                  25,000.00                                                25,000.00                          FA
 17. Preference Recovery - Laub (u)                                                    0.00                  35,000.00                                                35,000.00                          FA
 18. Preference Recovery - Dugan (u)                                                   0.00                  22,500.00                                                22,500.00                          FA
 19. Preference Recovery - Pellijeff (u)                                        Unknown                      15,000.00                                                15,000.00                          FA
 20. Preference Recovery - Helix Ventures, LLC (u)                                     0.00                 100,000.00                                               100,000.00                          FA
 21. Preference Recovery-Schrage (u)                                            Unknown                      10,000.00                                                10,000.00                          FA
 22. Preference Recovery - Schmidt (u)                                                 0.00                  25,000.00                                                25,000.00                          FA
 23. Preference Recovery-Zirgaitis-Ward-Lanphere (u)                            Unknown                     175,000.00                                               175,000.00                          FA
 24. Preference Recovery - Horn Group LLC (u)                                          0.00                  50,370.00                                                50,370.00                          FA

      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                       Page:       2
                                           Case 13-06894           Doc 226      Filed 11/19/18 Entered 11/19/18 15:46:20                                    Desc Main
                                                                                            FORM 1
                                                                       INDIVIDUALDocument      Page
                                                                                  ESTATE PROPERTY    4 of 30AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              13-06894                         DLT            Judge:        Deborah L. Thorne                            Trustee Name:                      Robert S. Rosenfeld
Case Name:            Buttonwood Group Trading, LLC                                                                              Date Filed (f) or Converted (c):   02/22/2013 (f)
                                                                                                                                 341(a) Meeting Date:               08/08/2013
For Period Ending:    10/29/2018                                                                                                 Claims Bar Date:                   10/31/2013


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

 25. Preference Recovery - Quanterra Advisors (u)                                              0.00                  1,382.93                                                 1,382.93                           FA
 26. Preference Action - Hun Investments LLC (u)                                          Unknown                         0.00                                                       0.00                        FA
 27. Preference Action - Hun Derivative Strategies LLC (u)                                Unknown                         0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                  Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $410,505.65            $1,631,411.37                                             $2,125,091.55                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                         Page:   3
                                      Case 13-06894               Doc 226          Filed 11/19/18            Entered 11/19/18 15:46:20                    Desc Main
Major activities that I have performed to date include: obtaining books and records from a multitude of parties and locations; preparation of Debtor's Bankruptcy Schedules and
                                                                                     Document
Statement of Financial Affairs; preparation of payroll and corporate tax reporting requirements;            Page with
                                                                                                   attend meetings  5 ofvarious
                                                                                                                           30 parties in interest; evaluating highest and best
approach for disposing of remaining assets owned by the Debtor; and reviewing the Debtor's books and records for potential preferences and avoidance actions. Subsequent to
the petition date, the Debtor sold through a Court approved sale, substantially all of its assets with the exception of 3 seats held on the CME and in interest in certain fiber optic   Exhibit A
equipment. In addition to the assets previously sold during the bankruptcy proceedings, the Debtor sold all of its books and records to the purchaser of those assets. I have
been making attempts to obtain the books and records from this party in connection with my investigation efforts on this matter.

Note (1): On February 28, 2013, Patrick Cavanaugh, the Assignee for the Benefit of Creditors (the Assignee ), conducted a Court approved auction and liquidated substantially
all of the personal and intellectual property of the Debtor, with the exception of certain Fiber Optic equipment (the Ciena Optical Gear ) and three Chicago Mercantile Exchange
( CME ) Seats. On April 11, 2013, Andrew Maxwell was appointed interim trustee ("Interim Trustee"). On August 14, 2013, Robert S. Rosenfeld, was elected permanent trustee
("Permanent Trustee) and continues to serve in that capacity. On or about September 23, 2013, the Permanent Trustee received a check in the amount of $117,119.11 from the
Interim Trustee representing what I understand to be the balance of funds remaining in the Interim Trustee's bank account relating to the Debtor. Records provided by various
parties in the case indicate the following assets were owned by the Debtor as of petition date, in addition to the Ciena Optical Gear and the CME Seats, and were administered
by the Interim Trustee and the Assignee:

    Cash                                                            $148,319.13
    Substantially all remaining assets of Debtor's business
      sold pursuant to Court approved auction                         181,125.00
    Receivable from the U.S. Treasury                                   6,947.61
    COBRA Reimbursements and miscellaneous receivables                  9,608.73
      Total assets at petition date liquidated and maintained
         by interim Trustee                                         $346,000.47




RE PROP #              5   --   CME Group Inc. Membershipt Interest, consisting of 2 NYMEX seats and 1 COMEX
                                seats
RE PROP #             26   --   Defendant agreed to waive all claims against Debtor as part of settlement agreement
RE PROP #             27   --   Default judgment filed; defendant had no assets to pursue.

Initial Projected Date of Final Report (TFR): 12/31/2015             Current Projected Date of Final Report (TFR): 09/30/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 5)
                                                                                                                                                                                                    Page:           1
                                         Case 13-06894                 Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                              Trustee Name: Robert S. Rosenfeld                                          Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                               Bank Name: Union Bank
                                                                                                                    Account Number/CD#: XXXXXX0651
                                                                                                                                             Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                               Separate Bond (if applicable): $993,000.00


       1                2                              3                                               4                                                    5                    6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction              Uniform Tran.       Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   09/24/13             1          Andrew J. Maxwell, Trustee                Turnover of funds from Interim                         1290-000              $117,119.11                                $117,119.11
                                   105 W. Adams Street, Suite 3200           Ch 7 Trustee
                                   Chicago, IL 60603
   10/02/13             2          Premium Payment Services - ADP            Refund from ADP                                        1290-000                    $689.16                              $117,808.27

   10/25/13                        Union Bank                                Bank Service Fee under 11                              2600-000                                          $28.08         $117,780.19
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/24/13             3          The Exchange Tower                        Miscellaneous receipt                                  1221-000                    $408.00                              $118,188.19
                                   130 King Street West                      Check received from Royal
                                   Toronto, ON M5X 1J2                       Bank of Canada
   11/25/13                        Union Bank                                Bank Service Fee under 11                              2600-000                                         $175.02         $118,013.17
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/05/13             4          Thompson & Coburn                         Return of retainer                                     1290-000               $41,490.07                                $159,503.24

   12/26/13                        Union Bank                                Bank Service Fee under 11                              2600-000                                         $169.46         $159,333.78
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/27/14                        Union Bank                                Bank Service Fee under 11                              2600-000                                         $229.06         $159,104.72
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/14             6          Lakeside Bank                             Certificate of Deposit                                 1290-000               $22,010.90                                $181,115.62
                                                                             withdrawal
   02/25/14                        Union Bank                                Bank Service Fee under 11                              2600-000                                         $237.82         $180,877.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/25/14                        Union Bank                                Bank Service Fee under 11                              2600-000                                         $243.10         $180,634.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/25/14                        Union Bank                                Bank Service Fee under 11                              2600-000                                         $268.76         $180,365.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/14             5          CME                                       Miscellaneous receipt                                  1129-000              $118,000.00                                $298,365.94
                                                                             Sale of CME Seat #676




        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                      Page Subtotals:                                                      $299,717.24             $1,351.30
                                                                                                                                                                                                Page:           2
                                         Case 13-06894                 Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                             Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                        Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable): $993,000.00


       1                2                              3                                              4                                                   5                  6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   05/13/14             5          CME                                       Miscellaneous receipt                                1129-000              $118,000.00                              $416,365.94
                                                                             Proceeds from Sale of COMEX
                                                                             Seat #84
   05/27/14                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $259.74         $416,106.20
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/28/14             5          NYMEX                                     Miscellaneous receipt                                1129-000              $215,000.00                              $631,106.20
                                                                             Sale of NYMEX seat #415 to
                                                                             Geneva Energy Markets
   06/25/14                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $558.18         $630,548.02
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/25/14                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $907.59         $629,640.43
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/25/14                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $669.20         $628,971.23
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/25/14                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $668.29         $628,302.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/27/14                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $646.07         $627,656.87
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/25/14                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $666.92         $626,989.95
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/26/14                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $644.72         $626,345.23
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/26/15                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $665.51         $625,679.72
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/25/15                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $664.82         $625,014.90
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                     $333,000.00           $6,351.04
                                                                                                                                                                                                     Page:           3
                                        Case 13-06894                  Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                                Trustee Name: Robert S. Rosenfeld                                         Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                                 Bank Name: Union Bank
                                                                                                                     Account Number/CD#: XXXXXX0651
                                                                                                                                               Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                  Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                                 Separate Bond (if applicable): $993,000.00


       1                2                              3                                               4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   03/25/15                        Union Bank                                Bank Service Fee under 11                                2600-000                                        $599.88         $624,415.02
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/27/15                        Union Bank                                Bank Service Fee under 11                                2600-000                                        $663.40         $623,751.62
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/15             10         Cogent Communications, Inc.               Miscellaneous receipt                                    1229-000                 $5,621.38                              $629,373.00
                                   1015 31st Street, N.W.                    Settlement payment
                                   Washington, D.C. 20007
   05/26/15                        Union Bank                                Bank Service Fee under 11                                2600-000                                        $641.43         $628,731.57
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/12/15            101         Kaye Scholer, LLP                         Professional Fees                                        3210-600                                   $224,615.20          $404,116.37
                                   250 West 55th Street                      1st Interim Fee Application
                                   New York, NY 10019-9710
   06/12/15            102         Kaye Scholer, LLP                         Professional Expenses                                    3220-000                                    $15,307.80          $388,808.57
                                   250 West 55th Street                      1st Interim Fee Application
                                   New York, NY 10019-9710
   06/12/15            103         Shaw Fishman Glantz & Towbin LLC          Professional Fees                                        3210-000                                    $18,086.97          $370,721.60
                                   321 North Clark Street, Suite 800         1st Interim Fee Application
                                   Chicago, IL 60654
   06/12/15            104         Shaw Fishman Glantz & Towbin LLC          Professional Expenses                                    3220-000                                        $566.44         $370,155.16
                                   321 North Clark Street, Suite 800         1st Interim Fee Application
                                   Chicago, IL 60654
   06/12/15            105         RSR Consulting, LLC                       Professional Fees                                        3310-000                                   $136,938.75          $233,216.41
                                   49 Roy Avenue                             1st Interim Fee Application
                                   Massapequa, NY 11758
   06/12/15            106         RSR Consulting, LLC                       Professional Expenses                                    3320-000                                     $6,681.89          $226,534.52
                                   49 Roy Avenue                             1st Interim Application
                                   Massapequa, NY 11758
   06/25/15                        Union Bank                                Bank Service Fee under 11                                2600-000                                        $666.69         $225,867.83
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/27/15            107         Kaye Scholer, LLP                         Professional Expenses                                    3210-000                                    ($5,052.00)         $230,919.83
                                   250 West 55th Street                      Reversal
                                   New York, NY 10019-9710                   Partial reconsideration of 1st
                                                                             interim fee application.


        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                     Page Subtotals:                                                            $5,621.38         $399,716.45
                                                                                                                                                                                                    Page:           4
                                        Case 13-06894                  Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                                 Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                                Trustee Name: Robert S. Rosenfeld                                        Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                                 Bank Name: Union Bank
                                                                                                                     Account Number/CD#: XXXXXX0651
                                                                                                                                               Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                  Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                                 Separate Bond (if applicable): $993,000.00


       1                2                              3                                               4                                                      5                  6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
   07/27/15                        Union Bank                                Bank Service Fee under 11                                2600-000                                       $456.18         $230,463.65
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/27/15            107         Kaye Scholer, LLP                         Professional Expenses                                    3210-001                                    $5,052.00          $225,411.65
                                   250 West 55th Street                      Partial reconsideration of 1st
                                   New York, NY 10019-9710                   interim fee application.
   07/27/15            108         Kaye Scholer, LLP                         Professional Expenses                                    3210-600                                    $2,526.00          $222,885.65
                                   250 West 55th Street                      Approval of partial
                                   New York, NY 10019-9710                   reconsideration of first interim
                                                                             fee app for period through
                                                                             3/31/15. 50% of allowed fees.
   08/25/15                        Union Bank                                Bank Service Fee under 11                                2600-000                                       $239.63         $222,646.02
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/09/15             9          Joe Teicher                               Miscellaneous receipt                                    1241-000               $17,500.00                              $240,146.02
                                                                             Payment of preferential transfer
                                                                             settlement.
   09/21/15             8          Ezekiel Charlesworth                      Miscellaneous receipt                                    1241-000               $25,000.00                              $265,146.02
                                                                             Balance due on preference
                                                                             settlement
   09/23/15             8          Ezekiel Charlesworth                      Miscellaneous receipt                                    1241-000              $800,000.00                            $1,065,146.02
                                                                             Balance due on preference
                                                                             settlement.
   09/25/15                        Union Bank                                Bank Service Fee under 11                                2600-000                                       $236.57       $1,064,909.45
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/08/15            109         Shaw Fishman Glantz & Towbin LLC          Professional Fees                                        3210-000                                   $18,086.97        $1,046,822.48
                                   321 North Clark Street, Suite 800         Payment of balance due for
                                   Chicago, IL 60654                         First Interim Fee Application
   10/08/15            110         Kaye Scholer, LLP                         Professional Expenses                                    3210-600                                  $227,141.20          $819,681.28
                                   250 West 55th Street                      Payment for balance due on
                                   New York, NY 10019-9710                   First Interim Fee Application.
   10/08/15            111         RSR Consulting, LLC                       Professional Expenses                                    3310-000                                  $136,938.75          $682,742.53
                                   49 Roy Avenue                             Payment of balance relating to
                                   Massapequa, NY 11758                      First Interim Fee Application.
   10/26/15                        Union Bank                                Bank Service Fee under 11                                2600-000                                       $469.62         $682,272.91
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                      Page Subtotals:                                                        $842,500.00         $391,146.92
                                                                                                                                                                                                    Page:           5
                                        Case 13-06894                  Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                                Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  10 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                               Trustee Name: Robert S. Rosenfeld                                         Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                                Bank Name: Union Bank
                                                                                                                    Account Number/CD#: XXXXXX0651
                                                                                                                                              Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                 Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                                Separate Bond (if applicable): $993,000.00


       1                2                              3                                              4                                                      5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   11/25/15                        Union Bank                                Bank Service Fee under 11                               2600-000                                        $938.11         $681,334.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/12/15            112         Kaye Scholer, LLP                         Professional Fees                                       3210-600                                   $122,644.65          $558,690.15
                                   250 West 55th Street                      50% of allowed fees for period
                                   New York, NY 10019-9710                   4/1/15 thru 9/30/15
   12/12/15            113         Kaye Scholer, LLP                         Professional Expenses                                   3220-610                                    $10,585.35          $548,104.80
                                   250 West 55th Street                      Allowed interim expenses for
                                   New York, NY 10019-9710                   the period 4/1/15 through
                                                                             9/30/15
   12/12/15            114         Shaw Fishman Glantz & Towbin LLC          Professional Fees                                       3210-000                                    $17,917.50          $530,187.30
                                   321 North Clark Street, Suite 800         Allowed interim fees for the
                                   Chicago, IL 60654                         period 4/1/15 through 9/30/15
   12/12/15            115         Shaw Fishman Glantz & Towbin LLC          Professional Expenses                                   3220-000                                        $731.82         $529,455.48
                                   321 North Clark Street, Suite 800         Allowed expenses for the
                                   Chicago, IL 60654                         interim period 4/1/15 through
                                                                             9/30/15
   12/12/15            116         RSR Consulting, LLC                       Professional Fees                                       3310-000                                    $28,553.75          $500,901.73
                                   49 Roy Avenue                             Allowed professional fees for
                                   Massapequa, NY 11758                      the interim period 4/1/15
                                                                             through 9/30/15
   12/12/15            117         RSR Consulting, LLC                       Professional Expenses                                   3320-000                                     $1,166.36          $499,735.37
                                   49 Roy Avenue                             Allowed interim professional
                                   Massapequa, NY 11758                      expenses for the period 4/1/15
                                                                             through 9/30/15
   12/12/15            118         RSR Consulting, LLC                       Professional Expenses                                   2200-001                                     $4,571.57          $495,163.80
                                   49 Roy Avenue                             Allowed interim expenses for
                                   Massapequa, NY 11758                      Trustee for the period 8/14/13
                                                                             through 9/30/15.
   12/14/15            118         RSR Consulting, LLC                       Professional Expenses                                   2200-000                                    ($4,571.57)         $499,735.37
                                   49 Roy Avenue                             Reversal
                                   Massapequa, NY 11758                      Reverse payment made to
                                                                             payee in error for Trustee
                                                                             allowed expenses.
   12/28/15                        Union Bank                                Bank Service Fee under 11                               2600-000                                        $700.77         $499,034.60
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 10)                                    Page Subtotals:                                                               $0.00         $183,238.31
                                                                                                                                                                                                  Page:           6
                                        Case 13-06894                   Doc 226   Filed 11/19/18
                                                                                            FORM 2 Entered 11/19/18 15:46:20                              Desc Main
                                                                                  Document
                                                                        ESTATE CASH RECEIPTS ANDPage  11 of 30 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 13-06894                                                                                              Trustee Name: Robert S. Rosenfeld                                        Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                               Bank Name: Union Bank
                                                                                                                    Account Number/CD#: XXXXXX0651
                                                                                                                                             Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                               Separate Bond (if applicable): $993,000.00


       1                2                               3                                               4                                                   5                  6                     7

Transaction Date    Check or                  Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                          ($)
   01/02/16            119         Robert S. Rosenfeld                        Trustee Expenses                                      2200-000                                    $4,571.57          $494,463.03
                                   49 Roy Avenue
                                   Massapequa, NY 11758
   01/25/16                        Union Bank                                 Bank Service Fee under 11                             2600-000                                       $651.39         $493,811.64
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   02/23/16             11         Erturk Ozbek                               Miscellaneous receipt                                 1241-000               $20,000.00                              $513,811.64
                                                                              Payment of Preferential
                                                                              Transfer Settlement
   02/25/16                        Union Bank                                 Bank Service Fee under 11                             2600-000                                       $524.13         $513,287.51
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   03/03/16             11         Erturk Ozbek                               Miscellaneous receipt                                 1241-001               $20,000.00                              $533,287.51
                                                                              Payment of Preferential
                                                                              Transfer settlement
   03/03/16                        Erturk Ozbek                               Miscellaneous receipt Reversal                        1241-000             ($20,000.00)                              $513,287.51
                                                                              Correct posting date
   03/15/16             12         Dongxue Wang                               Miscellaneous receipt                                 1241-000               $40,000.00                              $553,287.51
                                                                              Payment of preference
                                                                              settlement
   03/16/16             14         Ryan Frishberg                             Miscellaneous receipt                                 1241-000               $25,000.00                              $578,287.51
                                                                              Payment of preference
                                                                              payment settlement
   03/16/16             13         Gregory Veselica                           Miscellaneous receipt                                 1241-000               $55,000.00                              $633,287.51
                                                                              Payment of preference
                                                                              payment settlement
   03/17/16             16         Siva Srinivasan                            Miscellaneous receipt                                 1241-000               $25,000.00                              $658,287.51
                                                                              Payment of preference
                                                                              settlement
   03/17/16             17         Jarred Laub                                Miscellaneous receipt                                 1241-000               $35,000.00                              $693,287.51
                                                                              Payment of preference
                                                                              settlement
   03/17/16             15         Jun Geng                                   Miscellaneous receipt                                 1241-000               $45,000.00                              $738,287.51
                                                                              Payment of preference
                                                                              settlement
   03/25/16                        Union Bank                                 Bank Service Fee under 11                             2600-000                                       $493.78         $737,793.73
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 11)                                     Page Subtotals:                                                      $245,000.00           $6,240.87
                                                                                                                                                                                                Page:           7
                                        Case 13-06894                  Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                             Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  12 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                        Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable): $993,000.00


       1                2                              3                                              4                                                   5                  6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   04/25/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $664.05         $737,129.68
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/17/16            120         Arthur B. Levine Company                  Bond Premium                                         2300-000                                        $64.00         $737,065.68
                                   370 Lexington Avenue, Suite 1101          Bond Number: 10BSBGL7827;
                                   New York, NY 10017                        Increase bond amount from
                                                                             $640,000 to $765,000 per
                                                                             instructions from UST office
   05/25/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $755.80         $736,309.88
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/27/16             18         David Dugan                               Preference Recovery                                  1241-000               $22,500.00                              $758,809.88

   06/27/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $784.07         $758,025.81
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/25/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $777.36         $757,248.45
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/25/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $802.37         $756,446.08
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/26/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $801.54         $755,644.54
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/25/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $774.91         $754,869.63
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/10/16            121         Arthur B. Levine Company                  Bond Premium                                         2300-000                                    $1,530.00          $753,339.63
                                   370 Lexington Avenue, Suite 1101          Trustee bond renewal for the
                                   New York, NY 10017                        period 8/14/16 through 8/14/17
   11/18/16             19         Olle Pellijeff                            Preference Recovery                                  1241-000               $15,000.00                              $768,339.63
                                   440 Davis Ct., Apt 2104
                                   San Francisco, CA 94111
   11/25/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $799.85         $767,539.78
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 12)                                    Page Subtotals:                                                      $37,500.00           $7,753.95
                                                                                                                                                                                                 Page:           8
                                        Case 13-06894                  Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                             Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  13 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                         Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable): $993,000.00


       1                2                              3                                              4                                                   5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   12/27/16                        Union Bank                                Bank Service Fee under 11                            2600-000                                        $779.46         $766,760.32
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/25/17                        Union Bank                                Bank Service Fee under 11                            2600-000                                        $812.49         $765,947.83
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/27/17             20         Helix Ventures LLC                        Miscellaneous receipt                                1241-000              $100,000.00                               $865,947.83
                                   c/o Snell & Wilmer L.L.P.
                                   Attn Robert C Anderson, Esq
                                   3883 Howard Hughes Parkway #1100
                                   Las Vegas, NV 89169
   02/27/17                        Union Bank                                Bank Service Fee under 11                            2600-000                                        $830.95         $865,116.88
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/27/17                        Union Bank                                Bank Service Fee under 11                            2600-000                                        $830.30         $864,286.58
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/09/17            122         UnitedLex                                 Litigation Expenses                                  2990-000                                     $2,597.32          $861,689.26
                                   UnitedLex
                                   Dept. CH 16539
                                   Palantine, IL 60055-6539
   04/25/17                        Union Bank                                Bank Service Fee under 11                            2600-000                                        $918.30         $860,770.96
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/28/17            123         Arthur B. Levine Company                  Bond Premium                                         2300-000                                        $149.00         $860,621.96
                                   370 Lexington Avenue, Suite 1101          Increase Bond per UST
                                   New York, NY 10017                        instructions
   05/15/17             21         Jamie Schrage                             Preference Recovery                                  1241-000                 $2,500.00                              $863,121.96
                                   1519 W Ohio #1
                                   Chicago, IL 60642
   05/23/17             22         James Schmidt                             Preference Recovery                                  1241-000               $25,000.00                               $888,121.96

   05/25/17                        Union Bank                                Bank Service Fee under 11                            2600-000                                        $886.53         $887,235.43
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/06/17             23         Zirgaitis-Ward-Lanphere                   Preference Recovery                                  1241-000              $175,000.00                             $1,062,235.43



        UST Form 101-7-TFR (5/1/2011) (Page: 13)                                    Page Subtotals:                                                     $302,500.00            $7,804.35
                                                                                                                                                                                                   Page:           9
                                        Case 13-06894                   Doc 226   Filed 11/19/18
                                                                                            FORM 2 Entered 11/19/18 15:46:20                              Desc Main
                                                                                  Document
                                                                        ESTATE CASH RECEIPTS ANDPage  14 of 30 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 13-06894                                                                                              Trustee Name: Robert S. Rosenfeld                                         Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                               Bank Name: Union Bank
                                                                                                                    Account Number/CD#: XXXXXX0651
                                                                                                                                             Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                               Separate Bond (if applicable): $993,000.00


       1                2                               3                                              4                                                    5                   6                     7

Transaction Date    Check or                  Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   06/06/17             21         Jamie Schrage                              Preference Recovery                                   1241-000                 $2,500.00                            $1,064,735.43
                                   1519 W Ohio #1
                                   Chicago, IL 60642
   06/12/17             21         Jamie Schrage                              Preference Recovery                                   1241-000                 $2,500.00                            $1,067,235.43
                                   1519 W Ohio #1
                                   Chicago, IL 60642
   06/26/17                        Union Bank                                 Bank Service Fee under 11                             2600-000                                        $922.67       $1,066,312.76
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   07/17/17             21         Jamie Schrage                              Preference Recovery                                   1241-000                 $2,500.00                            $1,068,812.76
                                   1519 W Ohio #1
                                   Chicago, IL 60642
   07/22/17            124         Arthur B. Levine Company                   Bond Premium                                          2300-000                                         $31.00       $1,068,781.76
                                   370 Lexington Avenue, Suite 1101           Additional premium requested
                                   New York, NY 10017                         by UST office relating to term
                                                                              8/14/16 to 8/14/17
   07/22/17            125         Arthur B. Levine Company                   Bond Premium                                          2300-000                                     $2,340.00        $1,066,441.76
                                   370 Lexington Avenue, Suite 1101           Trustee bond renewal premium
                                   New York, NY 10017                         for 8/14/17 to 8/14/18
   07/25/17                        Union Bank                                 Bank Service Fee under 11                             2600-000                                     $1,064.98        $1,065,376.78
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   08/04/17             24         Horn Group                                                                                       1241-000               $25,000.00                             $1,090,376.78

   08/18/17             25         Quantera                                   Preference Recovery                                   1241-000                 $1,382.93                            $1,091,759.71

   08/25/17                        Union Bank                                 Bank Service Fee under 11                             2600-000                                     $1,132.75        $1,090,626.96
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   09/12/17             24         Michael Horn                               Preference Recovery                                   1241-000                 $5,000.00                            $1,095,626.96

   09/25/17                        Union Bank                                 Bank Service Fee under 11                             2600-000                                     $1,155.41        $1,094,471.55
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   10/25/17                        Union Bank                                 Bank Service Fee under 11                             2600-000                                     $1,123.52        $1,093,348.03
                                                                              U.S.C. 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 14)                                     Page Subtotals:                                                       $38,882.93            $7,770.33
                                                                                                                                                                                                Page:       10
                                        Case 13-06894                  Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                             Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  15 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                        Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable): $993,000.00


       1                2                              3                                              4                                                   5                  6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   11/27/17                        Union Bank                                Bank Service Fee under 11                            2600-000                                    $1,161.67        $1,092,186.36
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/17/17            126         Kaye Scholer, LLP                         Professional Fees                                    3210-600                                  $122,644.65          $969,541.71
                                   250 West 55th Street                      Final Allowance of
                                   New York, NY 10019-9710                   Compensation for special
                                                                             counsel to Trustee
   12/17/17            127         Kaye Scholer, LLP                         Professional Expenses                                3220-610                                    $1,223.29          $968,318.42
                                   250 West 55th Street                      Final Allowance of
                                   New York, NY 10019-9710                   reimbursement of expenses for
                                                                             special counsel to Trustee
   12/26/17                        Union Bank                                Bank Service Fee under 11                            2600-000                                    $1,123.14          $967,195.28
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/12/18             24         Michael Horn                              Preference Recovery                                  1241-000               $20,370.00                              $987,565.28

   01/25/18                        Union Bank                                Bank Service Fee under 11                            2600-000                                    $1,142.31          $986,422.97
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/26/18                        Union Bank                                Bank Service Fee under 11                            2600-000                                    $1,040.49          $985,382.48
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/26/18                        Union Bank                                Bank Service Fee under 11                            2600-000                                       $945.78         $984,436.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/25/18                        Union Bank                                Bank Service Fee under 11                            2600-000                                    $1,045.93          $983,390.77
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/25/18                        Union Bank                                Bank Service Fee under 11                            2600-000                                    $1,011.19          $982,379.58
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/25/18                        Union Bank                                Bank Service Fee under 11                            2600-000                                    $1,043.77          $981,335.81
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/25/18                        Union Bank                                Bank Service Fee under 11                            2600-000                                    $1,009.08          $980,326.73
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 15)                                    Page Subtotals:                                                      $20,370.00         $133,391.30
                                                                                                                                                                                                 Page:       11
                                        Case 13-06894                  Doc 226   Filed 11/19/18
                                                                                           FORM 2 Entered 11/19/18 15:46:20                             Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  16 of 30 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                              Trustee Name: Robert S. Rosenfeld                                       Exhibit B
      Case Name: Buttonwood Group Trading, LLC                                                                              Bank Name: Union Bank
                                                                                                                   Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 10/29/2018                                                                             Separate Bond (if applicable): $993,000.00


       1                2                              3                                              4                                                   5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   07/26/18            128         Arthur B. Levine Company                  Bond Premium                                          2300-000                                       $495.00         $979,831.73
                                   370 Lexington Avenue, Suite 1101          Renewal premium for 8/14/18
                                   New York, NY 10017                        to 11/14/18
   08/27/18                        Union Bank                                Bank Service Fee under 11                             2600-000                                    $1,041.59          $978,790.14
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/04/18                        Union Bank                                reversal of bank charges                              2600-000                                   ($1,041.59)         $979,831.73
                                   1980 Saturn Street                        previously charged by bank on
                                   Monterey Park, CA 91755                   8/27/18
   10/04/18            129         Arthur B. Levine Company                  Bond Premium                                          2300-000                                       $494.00         $979,337.73
                                   370 Lexington Avenue, Suite 1101          Renewal for Bond Premium for
                                   New York, NY 10017                        11/14/18 to 2/14/19


                                                                                                             COLUMN TOTALS                            $2,125,091.55        $1,145,753.82
                                                                                                                   Less: Bank Transfers/CD's                   $0.00                $0.00
                                                                                                             Subtotal                                 $2,125,091.55        $1,145,753.82
                                                                                                                   Less: Payments to Debtors                   $0.00                $0.00
                                                                                                             Net                                      $2,125,091.55        $1,145,753.82




        UST Form 101-7-TFR (5/1/2011) (Page: 16)                                    Page Subtotals:                                                            $0.00              $989.00
                                                                                                                                                              Page:     12
                                Case 13-06894   Doc 226            Filed 11/19/18 Entered 11/19/18 15:46:20            Desc Main
                                                                   Document      Page 17 of 30
                                                                                                                                                               Exhibit B
                                                                                         TOTAL OF ALL ACCOUNTS
                                                                                                                                          NET              ACCOUNT
                                                                                                       NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                           XXXXXX0651 - Checking Account                                 $2,125,091.55          $1,145,753.82             $979,337.73
                                                                                                         $2,125,091.55          $1,145,753.82             $979,337.73

                                                                                                      (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                              transfers)            to debtors)
                                           Total Allocation Receipts:                        $0.00
                                           Total Net Deposits:                        $2,125,091.55
                                           Total Gross Receipts:                      $2,125,091.55




UST Form 101-7-TFR (5/1/2011) (Page: 17)                            Page Subtotals:                                          $0.00                $0.00
                Case 13-06894                 Doc 226       Filed 11/19/18 Entered 11/19/18 15:46:20        Desc Main
                                                            Document      Page 18 of 30
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 13-06894                                                                                                   Date: October 29, 2018
Debtor Name: Buttonwood Group Trading, LLC
Claims Bar Date: 10/31/2013


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled           Claimed            Allowed
           Andrew J. Maxwell                   Administrative                                     $0.00          $9,545.96          $9,545.96
100        3010 N. California Avenue
2100       Chicago, IL 60618




           Robert S. Rosenfeld                 Administrative                                     $0.00         $81,234.36         $81,234.36
100        49 Roy Avenue
2100       Massapequa, NY 11758




           Robert S. Rosenfeld                 Administrative                                 $4,571.57          $4,571.57          $4,571.57
100        49 Roy Avenue
2200       Massapequa, NY 11758




           Arthur B. Levine Company            Administrative                                     $0.00            $494.00            $494.00
100        370 Lexington Avenue, Suite 1101
2300       New York, NY 10017




           Arthur B. Levine Company            Administrative                                     $0.00             $64.00             $64.00
100        370 Lexington Avenue, Suite 1101
2300       New York, NY 10017




           Arthur B. Levine Company            Administrative                                     $0.00            $495.00            $495.00
100        370 Lexington Avenue, Suite 1101
2300       New York, NY 10017




           Arthur B. Levine Company            Administrative                                     $0.00          $2,340.00          $2,340.00
100        370 Lexington Avenue, Suite 1101
2300       New York, NY 10017




           Arthur B. Levine Company            Administrative                                     $0.00             $31.00             $31.00
100        370 Lexington Avenue, Suite 1101
2300       New York, NY 10017




           Arthur B. Levine Company            Administrative                                     $0.00            $149.00            $149.00
100        370 Lexington Avenue, Suite 1101
2300       New York, NY 10017




                                                                           Page 1                     Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 18)
                 Case 13-06894                  Doc 226       Filed 11/19/18 Entered 11/19/18 15:46:20           Desc Main
                                                              Document      Page 19 of 30
                                                                            Exhibit C
                                                                  ANALYSIS OF CLAIMS REGISTER
Case Number: 13-06894                                                                                                        Date: October 29, 2018
Debtor Name: Buttonwood Group Trading, LLC
Claims Bar Date: 10/31/2013


Code #      Creditor Name And Address            Claim Class       Notes                           Scheduled           Claimed            Allowed
            Arthur B. Levine Company             Administrative                                        $0.00          $1,530.00          $1,530.00
100         370 Lexington Avenue, Suite 1101
2300        New York, NY 10017




SUI         Illinois Department of Employment    Administrative                                        $0.00              $0.00             $22.31
100         Security
2990        IDES                                                   Employer payment for SUI
            PO Box 19300                                           David Dugan 18.19
            Springfield, IL 62794-9300                             Ezekiel Charlesworth 4.13




Medicar     Internal Revenue Service             Administrative                                        $0.00              $0.00          $4,005.56
e           PO Box 7346
100         Philadelphia, PA 19101                                 Employer payment for Medicare
2990                                                               David Dugan 391.16
                                                                   Ezekiel Charlesworth 3632.25




FICA        Internal Revenue Service             Administrative                                        $0.00              $0.00          $8,829.24
100         PO Box 7346
2990        Philadelphia, PA 19101                                 Employer payment for FICA
                                                                   David Dugan 1,672.56
                                                                   Ezekiel Charlesworth 7,164.10




            UnitedLex                            Administrative                                        $0.00          $2,597.32          $2,597.32
100         UnitedLex
2990        Dept. CH 16539
            Palantine, IL 60055-6539


            Kaye Scholer, LLP                    Administrative                                        $0.00       $699,571.70         $699,571.70
100         250 West 55th Street
3210        New York, NY 10019-9710




            Shaw Fishman Glantz & Towbin         Administrative                                        $0.00       $139,153.44         $137,915.94
100         LLC
3210        321 North Clark Street, Suite 800
            Chicago, IL 60654




                                                                               Page 2                      Printed: October 29, 2018




          UST Form 101-7-TFR (5/1/2011) (Page: 19)
                Case 13-06894                  Doc 226       Filed 11/19/18 Entered 11/19/18 15:46:20        Desc Main
                                                             Document      Page 20 of 30
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 13-06894                                                                                                    Date: October 29, 2018
Debtor Name: Buttonwood Group Trading, LLC
Claims Bar Date: 10/31/2013


Code #     Creditor Name And Address            Claim Class       Notes                        Scheduled           Claimed            Allowed
           Kaye Scholer, LLP                    Administrative                                     $0.00         $27,116.44         $27,116.44
100        250 West 55th Street
3220       New York, NY 10019-9710




           Shaw Fishman Glantz & Towbin         Administrative                                     $0.00          $1,775.57          $1,775.57
100        LLC
3220       321 North Clark Street, Suite 800
           Chicago, IL 60654
           proberts@shawfishman.com

           RSR Consulting, LLC                  Administrative                                     $0.00       $449,876.25         $449,876.25
100        49 Roy Avenue
3310       Massapequa, NY 11758




           RSR Consulting, LLC                  Administrative                                     $0.00          $8,268.63          $8,268.63
100        49 Roy Avenue
3320       Massapequa, NY 11758




3          Okjoo (Jennifer) Choi                Priority                                       $2,500.00          $2,500.00          $2,500.00
230        1300 Canyon Run Rd.
5300       Naperville, IL 60565




16         Shirley (Shiging) Huang              Priority                                           $0.00          $5,625.00          $5,625.00
230        607 Clover CT
5300       Naperville, IL 60540




18         Erik Rigtorp                         Priority                                           $0.00          $7,812.00          $7,812.00
230        c/o Pan Capital, Ste 1620,
5300       500 E. Broward Blvd.
           Fort Lauderdale, FL 33394


22         Dongxue Wang                         Priority                                           $0.00          $4,165.00          $4,165.00
230        605 W Madison St
5300       Apt 1402
           Chicago, IL 60661


26-1       David Dugan                          Priority                                           $0.00         $12,475.00         $12,475.00
230        1830 Telegraph Rd
5300       Lake Forest, Il 60045




                                                                            Page 3                     Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 20)
                Case 13-06894                Doc 226        Filed 11/19/18 Entered 11/19/18 15:46:20                              Desc Main
                                                            Document      Page 21 of 30
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 13-06894                                                                                                                         Date: October 29, 2018
Debtor Name: Buttonwood Group Trading, LLC
Claims Bar Date: 10/31/2013


Code #     Creditor Name And Address          Claim Class      Notes                                              Scheduled             Claimed             Allowed
27-1       Ezekiel Charlesworth               Priority                                                                $0.00           $12,850.00          $12,850.00
230        c/o Andrew J Olejnik
5300       353 N. Clark Street                                 Amended Proof of Claim.
           Chicago, IL 60654-3456


33         Franchise Tax Board                Priority                                                                 $0.00             $900.00                $900.00
280        Bankruptcy Section MS A340
5800       PO Box 2952
           Sacramento, CA 95812-2952


1          Bloomberg LP                       Unsecured                                                                $0.00          $44,998.99          $44,998.99
300        731 Lexington Avenue
7100       New York, NY 10022




2          ICAP Energy LLC                    Unsecured                                                                $0.00          $65,177.25          $65,177.25
300        9931 Corporate Campus Dr. Suite
7100       3000
           Louisville, KY 40223
           Attn Joe F Wright

4-1d       Maak Voort B. V.                   Unsecured                                                                $0.00          $38,339.45          $38,339.45
300        Van Eeghenstraat 38 II
7100       1071 GH Amsterdam                                   4-1 07/26/2013 Claim #4 filed by Tontine Trading HouseB.V., Amount claimed: $153357.80 (Chavez,
           Netherlands                                         Baldo )

                                                               89 08/19/2014 Transfer of Claim. Transferor: Tontine Trading HouseB.V. (Claim No. 4, Amount
                                                               153357.80) To Maak Voort B.V. Fee Amount $25 Filed by Maak Voort B.V. . Objections due by
                                                               9/9/2014. (Rodarte, Aida) Modified on 9/4/2014 to correct amount to $38339.45 (Rodarte, Aida).

                                                               91 08/21/2014 Transfer of Claim. Transferor: Tontline Trading House B.V. (Claim No. 4, Amount
                                                               38339.45) To S.E.M. Holding B.V Fee Amount $25 Filed by S.E.M. Holding B.V. Objections due by
                                                               9/11/2014. (Chavez, Baldo)

                                                               96 10/08/2014 Transfer of Claim. Transferor: S.E.M. Holding B.V (Claim No. 4, Amount 153357.80) To
                                                               J.M.H. Hendrikx Holding B.V. Fee Amount $25 Filed by J.M.H. Hendrikx Holding B.V. . Objections due
                                                               by 10/29/2014. (Rodarte, Aida)




                                                                           Page 4                                           Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 21)
                Case 13-06894                Doc 226        Filed 11/19/18 Entered 11/19/18 15:46:20                              Desc Main
                                                            Document      Page 22 of 30
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 13-06894                                                                                                                         Date: October 29, 2018
Debtor Name: Buttonwood Group Trading, LLC
Claims Bar Date: 10/31/2013


Code #     Creditor Name And Address          Claim Class      Notes                                              Scheduled             Claimed             Allowed
4-1a       DEFL Holding BV                    Unsecured                                                               $0.00           $38,339.45          $38,339.45
300        Gillis Van Ledenberchster 114C
7100       Amsterdam 1052VK                                    4-1 07/26/2013 Claim #4 filed by Tontine Trading HouseB.V., Amount claimed: $153357.80 (Chavez,
           Netherlands                                         Baldo )

                                                               89 08/19/2014 Transfer of Claim. Transferor: Tontine Trading HouseB.V. (Claim No. 4, Amount
                                                               153357.80) To Maak Voort B.V. Fee Amount $25 Filed by Maak Voort B.V. . Objections due by
                                                               9/9/2014. (Rodarte, Aida) Modified on 9/4/2014 to correct amount to $38339.45 (Rodarte, Aida).

                                                               91 08/21/2014 Transfer of Claim. Transferor: Tontline Trading House B.V. (Claim No. 4, Amount
                                                               38339.45) To S.E.M. Holding B.V Fee Amount $25 Filed by S.E.M. Holding B.V. Objections due by
                                                               9/11/2014. (Chavez, Baldo)

                                                               96 10/08/2014 Transfer of Claim. Transferor: S.E.M. Holding B.V (Claim No. 4, Amount 153357.80) To
                                                               J.M.H. Hendrikx Holding B.V. Fee Amount $25 Filed by J.M.H. Hendrikx Holding B.V. . Objections due
                                                               by 10/29/2014. (Rodarte, Aida)

                                                               98 10/09/2014 Transfer of Claim. Transferor: J.M.H. Hendrikx Holding B.V. (Claim No. 4, Amount
                                                               153357.80) To DEFL Holding BV Fee Amount $25 Filed by DEFL Holding BV . Objections due by
                                                               10/30/2014. (Hamilton, Annette)




4-1b       J. M. H. Hendrikx Holding B. V.    Unsecured                                                                $0.00          $38,339.45          $38,339.45
300        Abel Tasmanstraat 39 BS
7100       Utrecht 3531GS, Netherlands                         4-1 07/26/2013 Claim #4 filed by Tontine Trading HouseB.V., Amount claimed: $153357.80 (Chavez,
                                                               Baldo )

                                                               89 08/19/2014 Transfer of Claim. Transferor: Tontine Trading HouseB.V. (Claim No. 4, Amount
                                                               153357.80) To Maak Voort B.V. Fee Amount $25 Filed by Maak Voort B.V. . Objections due by
                                                               9/9/2014. (Rodarte, Aida) Modified on 9/4/2014 to correct amount to $38339.45 (Rodarte, Aida).

                                                               91 08/21/2014 Transfer of Claim. Transferor: Tontline Trading House B.V. (Claim No. 4, Amount
                                                               38339.45) To S.E.M. Holding B.V Fee Amount $25 Filed by S.E.M. Holding B.V. Objections due by
                                                               9/11/2014. (Chavez, Baldo)

                                                               96 10/08/2014 Transfer of Claim. Transferor: S.E.M. Holding B.V (Claim No. 4, Amount 153357.80) To
                                                               J.M.H. Hendrikx Holding B.V. Fee Amount $25 Filed by J.M.H. Hendrikx Holding B.V. . Objections due
                                                               by 10/29/2014. (Rodarte, Aida)




                                                                           Page 5                                           Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 22)
                Case 13-06894                Doc 226        Filed 11/19/18 Entered 11/19/18 15:46:20                              Desc Main
                                                            Document      Page 23 of 30
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 13-06894                                                                                                                         Date: October 29, 2018
Debtor Name: Buttonwood Group Trading, LLC
Claims Bar Date: 10/31/2013


Code #     Creditor Name And Address          Claim Class      Notes                                              Scheduled             Claimed             Allowed
4-1c       S.E.M. Holding B.V.                Unsecured                                                               $0.00           $38,339.45          $38,339.45
300        Rooseveltlaan 106-1
7100       Amsterdam 1078NN                                    4-1 07/26/2013 Claim #4 filed by Tontine Trading HouseB.V., Amount claimed: $153357.80 (Chavez,
           Netherlands                                         Baldo )

                                                               89 08/19/2014 Transfer of Claim. Transferor: Tontine Trading HouseB.V. (Claim No. 4, Amount
                                                               153357.80) To Maak Voort B.V. Fee Amount $25 Filed by Maak Voort B.V. . Objections due by
                                                               9/9/2014. (Rodarte, Aida) Modified on 9/4/2014 to correct amount to $38339.45 (Rodarte, Aida).

                                                               91 08/21/2014 Transfer of Claim. Transferor: Tontline Trading House B.V. (Claim No. 4, Amount
                                                               38339.45) To S.E.M. Holding B.V Fee Amount $25 Filed by S.E.M. Holding B.V. Objections due by
                                                               9/11/2014. (Chavez, Baldo)

                                                               96 10/08/2014 Transfer of Claim. Transferor: S.E.M. Holding B.V (Claim No. 4, Amount 153357.80) To
                                                               J.M.H. Hendrikx Holding B.V. Fee Amount $25 Filed by J.M.H. Hendrikx Holding B.V. . Objections due
                                                               by 10/29/2014. (Rodarte, Aida)




5          ITSavvy LLC                        Unsecured                                                                $0.00           $4,380.65           $4,380.65
300        313 S. Rohlwing Road
7100       Addison, IL 60101




6-3        Internal Revenue Service           Unsecured                                                                $0.00             $780.00                $780.00
300        PO Box 7346
7100       Philadelphia, PA 19101




7          COMMONWEALTH EDISON                Unsecured                                                                $0.00           $1,482.56           $1,482.56
300        COMPANY
7100       CLAIMS DEPARTMENT
           3 LINCOLN CENTER
           OAK BROOK TERRACE, IL
           60181

8          RTS Realtime Systems Inc           Unsecured                                                                $0.00         $239,117.61         $239,117.61
300        311 South Wacker Drive, Ste 980
7100       Chicago, IL 60606




9          Newedge USA LLC                    Unsecured                                                                $0.00         $857,627.00         $857,627.00
300        Attn: Head of Legal, Americas
7100       630 Fifth Avenue, Ste 500
           New York, NY 10111




                                                                           Page 6                                           Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 23)
                Case 13-06894               Doc 226         Filed 11/19/18 Entered 11/19/18 15:46:20                               Desc Main
                                                            Document      Page 24 of 30
                                                                        Exhibit C
                                                              ANALYSIS OF CLAIMS REGISTER
Case Number: 13-06894                                                                                                                         Date: October 29, 2018
Debtor Name: Buttonwood Group Trading, LLC
Claims Bar Date: 10/31/2013


Code #     Creditor Name And Address          Claim Class      Notes                                               Scheduled            Claimed            Allowed
11         Olle Pellijeff                     Unsecured                                                                $0.00          $55,835.55         $55,835.55
300        440 Davis Ct., Apt 2104
7100       San Francisco, CA 94111




13         FX Alliance LLC                    Unsecured                                                                 $0.00          $6,114.29          $6,114.29
300        c/o Sarah E. Doerr, Esq.
7100       Moss & Barnett, A Professional
           Associati
           90 South Seventh Street, Suite
           4800
           Minneapolis, MN 55402

14         Elysium Technology Group           Unsecured                                                                 $0.00          $2,545.13          $2,545.13
300        c/o Andrew Siciliano
7100       38 Parsonage Road
           Greenwich, CT 06830


15         AlphaLab, LLC                      Unsecured                                                                 $0.00         $87,075.00         $87,075.00
300        23 Elmwood Dr.
7100       Livingston, NJ 07039




17         DCO Investment Management          Unsecured                                                                 $0.00       $134,423.99         $134,423.99
300        LLC
7100       David Oosterbaan
           855 Cleveland Rd
           Hinsdale, IL 60521

19         Scenery Station Pty Ltd            Unsecured                                                                 $0.00          $5,463.74          $5,463.74
300        6/15-19 Mears Avenue
7100       Randwick NSW 2031                                   Amended proof of claim filed to revise claim as general unsecured
           Australia


20         Bundesanstalt Fur                  Unsecured                                                                 $0.00            $347.28            $347.28
300        Finanzdienstleistungsaufsight
7100       Graurheindorfer Str. 108
           53117 Bonn Germany


21         ADP, Inc                           Unsecured                                                                 $0.00            $799.16            $799.16
300        100 N Stanton
7100       El Paso, TX 79901




                                                                           Page 7                                           Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 24)
                Case 13-06894                 Doc 226        Filed 11/19/18 Entered 11/19/18 15:46:20                                 Desc Main
                                                             Document      Page 25 of 30
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 13-06894                                                                                                                             Date: October 29, 2018
Debtor Name: Buttonwood Group Trading, LLC
Claims Bar Date: 10/31/2013


Code #     Creditor Name And Address           Claim Class       Notes                                                Scheduled            Claimed                 Allowed
24-2       James Schmidt                       Unsecured                                                                  $0.00         $161,278.50                   $0.00
300        1618 N Oakley Ave #3N
7100       Chicago, IL 60647                                     In accordance with the terms of the settlement agreement, claimant agreed to waive any and all
                                                                 scheduled and/or filed pre-petition claims, including, but not limited to the Proof of Claim.




26-2       David Dugan                         Unsecured                                                                  $0.00         $161,537.56          $161,537.56
300        1830 Telegraph Rd
7100       Lake Forest, Il 60045




27-2       Ezekiel Charlesworth                Unsecured                                                                  $0.00        $1,500,000.00       $1,500,000.00
300        c/o Andrew J Olejnik
7100       353 N. Clark Street
           Chicago, IL 60654-3456




28         EBS Dealing Resources Inc           Unsecured                                                                  $0.00           $37,860.39          $37,860.39
300        Atn Daniel French ICAP Americas
7100       Harborside Financial Center
           1100 Plaza 5
           Jersey City, NJ 07311

29         SCB & Associates LLC                Unsecured                                                                  $0.00            $3,202.50              $3,202.50
300        71 S Wacker Drive, Suite 2290
7100       Chicago, IL 60606




30         SCB Derivatives LLC                 Unsecured                                                                  $0.00           $34,044.01          $34,044.01
300        14 Wall Street Third Floor
7100       New York, NY 10005




31         EBS Service Company Ltd             Unsecured                                                                  $0.00           $89,919.55          $89,919.55
300        Attn Daniel French ICAP Americas
7100       Harborside Financial Center
           1100 Plaza 5
           Jersey City, NJ 07311

32         GuavaTech, Inc.                     Unsecured                                                                  $0.00           $73,584.49          $73,584.49
300        Coleman Law Firm
7100       77 Wet Wacker Drive
           Chicago, IL 60601


           Case Totals                                                                                                $7,071.57        $5,196,094.24       $5,046,435.35
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 8                                          Printed: October 29, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 25)
       Case 13-06894              Doc 226     Filed 11/19/18 Entered 11/19/18 15:46:20             Desc Main
                                              Document      Page 26 of 30




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 13-06894
     Case Name: Buttonwood Group Trading, LLC
     Trustee Name: Robert S. Rosenfeld
                         Balance on hand                                              $             979,337.73

               Claims of secured creditors will be paid as follows:


                                                            NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant             Total Requested       to Date          Payment
      Trustee Fees: Robert S. Rosenfeld               $       81,234.36 $                 0.00 $     81,234.36
      Trustee Expenses: Robert S. Rosenfeld           $         4,571.57 $         4,571.57 $               0.00
      Attorney for Trustee Fees: Shaw Fishman
      Glantz & Towbin LLC                             $      137,915.94 $         54,091.44 $        83,824.50
      Accountant for Trustee Fees: RSR
      Consulting, LLC                                 $      449,876.25 $        302,431.25 $       147,445.00
      Accountant for Trustee Expenses: RSR
      Consulting, LLC                                 $         8,268.63 $         7,848.25 $             420.38
      Other: Shaw Fishman Glantz & Towbin
      LLC                                             $         1,775.57 $         1,298.26 $             477.31
      Other: Kaye Scholer, LLP                        $      699,571.70 $        699,571.70 $               0.00
      Other: Kaye Scholer, LLP                        $       27,116.44 $         27,116.44 $               0.00
      Other: Internal Revenue Service                 $       12,834.80 $                 0.00 $     12,834.80
      Other: Arthur B. Levine Company                 $         4,609.00 $         4,609.00 $               0.00
      Other: UnitedLex                                $         2,597.32 $         2,597.32 $               0.00
      Other: Illinois Department of Employment
      Security                                        $               22.31 $             0.00 $           22.31




UST Form 101-7-TFR (5/1/2011) (Page: 26)
         Case 13-06894            Doc 226   Filed 11/19/18 Entered 11/19/18 15:46:20                Desc Main
                                            Document      Page 27 of 30




                                                                             Interim Payments Proposed
                         Reason/Applicant                Total Requested     to Date          Payment
      Other: Arthur B. Levine Company                 $            494.00 $           494.00 $               0.00
      Other: Andrew J. Maxwell                        $          9,545.96 $                0.00 $      9,545.96
                 Total to be paid for chapter 7 administrative expenses                $             335,804.62
                 Remaining Balance                                                     $             643,533.11


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 51,705.42 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                         Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                       of Claim            to Date          Payment
     3                    Okjoo (Jennifer) Choi      $          2,500.00 $              0.00 $         2,500.00
     16                   Shirley (Shiging) Huang    $          5,625.00 $              0.00 $         5,625.00
     18                   Erik Rigtorp               $          7,812.00 $              0.00 $         7,812.00
     22                   Dongxue Wang               $          4,165.00 $              0.00 $         4,165.00
     26-1                 David Dugan                $         12,475.00 $              0.00 $        12,475.00
     27-1                 Ezekiel Charlesworth       $         12,850.00 $              0.00 $        12,850.00
     auto                 FICA Employer SS           $          2,816.47 $              0.00 $         2,816.47
     auto                 FICA Employer MEDC         $            658.69 $              0.00 $           658.69
                          FUTA: Federal
     auto                 Unemployment Tax           $            199.74 $              0.00 $           199.74
                          SUTA: State
     auto                 Unemployment Tax           $          1,703.52 $              0.00 $         1,703.52




UST Form 101-7-TFR (5/1/2011) (Page: 27)
         Case 13-06894            Doc 226    Filed 11/19/18 Entered 11/19/18 15:46:20                Desc Main
                                             Document      Page 28 of 30




                                                              Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                            of Claim           to Date          Payment
     33                   Franchise Tax Board             $           900.00 $              0.00 $           900.00
                 Total to be paid to priority creditors                                    $            51,705.42
                 Remaining Balance                                                         $           591,827.69


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 3,559,674.50 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 17.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                              Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                            of Claim           to Date          Payment
     1                    Bloomberg LP                    $        44,998.99 $              0.00 $       7,481.48
     2                    ICAP Energy LLC                 $        65,177.25 $              0.00 $      10,836.30
     4-1a                 DEFL Holding BV                 $        38,339.45 $              0.00 $       6,374.28
                          J. M. H. Hendrikx Holding
     4-1b                 B. V.                     $              38,339.45 $              0.00 $       6,374.28
     4-1c                 S.E.M. Holding B.V.             $        38,339.45 $              0.00 $       6,374.28
     4-1d                 Maak Voort B. V.                $        38,339.45 $              0.00 $       6,374.28
     5                    ITSavvy LLC                     $         4,380.65 $              0.00 $           728.32
     6-3                  Internal Revenue Service        $           780.00 $              0.00 $           129.68
                          COMMONWEALTH
     7                    EDISON COMPANY                  $         1,482.56 $              0.00 $           246.49
     8                    RTS Realtime Systems Inc $              239,117.61 $              0.00 $      39,755.44
     9                    Newedge USA LLC                 $       857,627.00 $              0.00 $     142,588.25
     11                   Olle Pellijeff                  $        55,835.55 $              0.00 $       9,283.16
     13                   FX Alliance LLC                 $         6,114.29 $              0.00 $       1,016.56




UST Form 101-7-TFR (5/1/2011) (Page: 28)
       Case 13-06894              Doc 226     Filed 11/19/18 Entered 11/19/18 15:46:20            Desc Main
                                              Document      Page 29 of 30




                                                         Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                       of Claim            to Date          Payment
     14                   Elysium Technology Group $           2,545.13 $               0.00 $           423.15
     15                   AlphaLab, LLC              $        87,075.00 $               0.00 $       14,477.00
                          DCO Investment
     17                   Management LLC             $       134,423.99 $               0.00 $       22,349.19
     19                   Scenery Station Pty Ltd    $         5,463.74 $               0.00 $           908.40
     20                   Bundesanstalt Fur          $           347.28 $               0.00 $            57.74
     21                   ADP, Inc                   $           799.16 $               0.00 $           132.87
     24-2                 James Schmidt              $              0.00 $              0.00 $             0.00
     26-2                 David Dugan                $       161,537.56 $               0.00 $       26,857.04
     27-2                 Ezekiel Charlesworth       $      1,500,000.00 $              0.00 $      249,388.32
     28                   EBS Dealing Resources Inc $         37,860.39 $               0.00 $         6,294.63
     29                   SCB & Associates LLC       $         3,202.50 $               0.00 $           532.43
     30                   SCB Derivatives LLC        $        34,044.01 $               0.00 $         5,660.11
     31                   EBS Service Company Ltd $           89,919.55 $               0.00 $       14,949.93
     32                   GuavaTech, Inc.            $        73,584.49 $               0.00 $       12,234.08
                 Total to be paid to timely general unsecured creditors                $            591,827.69
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 29)
       Case 13-06894              Doc 226   Filed 11/19/18 Entered 11/19/18 15:46:20            Desc Main
                                            Document      Page 30 of 30




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 30)
